t c memo united_states tax_court randall jennette petitioner v commissioner of internal revenue respondent docket no 12713-16l filed date randall jennette pro_se lisa dicerbo for respondent memorandum opinion ruwe judge this case was brought by petitioner under sec_6330 regarding a determination by the internal_revenue_service irs 1unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure office of appeals to sustain the collection by levy of petitioner’s unpaid liability for assessed sec_6702 penalties for and unpaid income_tax_liability for the issue before the court is whether to grant respondent’s motion for summary_judgment motion pursuant to rule respondent contends that no genuine dispute exists as to any material fact and that his determination to collect petitioner’s unpaid liabilities by levy should be sustained petitioner responded to respondent’s motion but he did not contest respondent’s material factual allegations and only raised frivolous arguments after reviewing these allegations along with the attached declaration and exhibits we conclude that no material facts that respondent relies on are in dispute and that this case is appropriate for summary adjudication background petitioner was incarcerated in pennsylvania when he filed his petition on date the irs received from petitioner an amended federal_income_tax return for on which he reported wages of dollar_figure withholdings of dollar_figure and a refund due of dollar_figure in date the irs received from petitioner a federal_income_tax return for on which he reported wages of dollar_figure withholdings of dollar_figure and a refund due of dollar_figure petitioner attached to each return a notice concerning fiduciary relationship on which he stated that the then u s secretary_of_the_treasury timothy geithner was acting in a fiduciary capacity for him and that the authority for the fiduciary relationship was secured party creditor appointing fiduciary petitioner signed the notices as the fiduciary and stated that his title was a secured party creditor on date the irs received from petitioner another federal_income_tax return for on which he reported wages of dollar_figure billion withholdings of dollar_figure billion and a refund due of dollar_figure billion petitioner attached a nearly identical notice to this return except he stated that the then u s secretary_of_the_treasury jack lew was acting in a fiduciary capacity for him the irs determined that the three returns petitioner submitted for were frivolous on date the irs assessed two separate dollar_figure penalties for the returns received on date and in date under sec_6702 on date the irs assessed a dollar_figure penalty for the return received on date under sec_6702 respondent’s motion contends that he 2for an unknown reason petitioner submitted an amended federal_income_tax return for before he filed his federal_income_tax return for obtained appropriate managerial approval for all three penalties which petitioner does not dispute respondent’s motion attached copies of the approval forms petitioner did not file a federal_income_tax return for the irs prepared a substitute for return and assessed petitioner’s unpaid liabilities petitioner seems to have agreed with respondent’s assessment on date the irs issued petitioner a letter lt11 notice_of_intent_to_levy and notice of your right to a hearing for petitioner’s unpaid sec_6702 penalties for and unpaid income_tax_liability for on or about date petitioner timely filed a request for a collection_due_process cdp hearing in his request petitioner raised frivolous arguments but also claimed that he did not receive credit toward his liabilities for payments that he had previously made on date a settlement officer so from the irs office of appeals sent petitioner a letter acknowledging receipt of his request for a cdp hearing in the letter the so warned petitioner that he would disregard the request for a cdp hearing unless petitioner amended or withdrew the request within days because the only issues that petitioner raised were frivolous petitioner did not amend or withdraw the request on date the so sent petitioner a letter disregarding his request for a cdp hearing the letter did not address petitioner’s claim that he had not received credit for payments that he previously made toward his outstanding liabilities petitioner filed a petition with this court in which he challenged the determination to disregard the request for a cdp hearing and made an incomprehensible argument about a state court judgment on date respondent filed a motion to remand because the so’s may and date letters did not address whether petitioner received credit for previously made payments which may be a legitimate issue on date the court granted respondent’s motion to remand and we ordered that petitioner be provided a supplemental cdp hearing on date the so sent petitioner a letter scheduling a telephone supplemental cdp hearing for date in the letter the so explained that he researched petitioner’s account payment history between date and date and did not discover any payments that petitioner made toward the and liabilities the so informed petitioner that if he sought a collection alternative he needed to submit by date signed tax 3our jurisdiction under sec_6330 depends upon the issuance of a valid notice_of_determination and a timely petition for review 117_tc_122 114_tc_492 114_tc_176 a letter disregarding a taxpayer’s request for a cdp hearing is a determination for the purposes of sec_6330 143_tc_301 136_tc_356 returns for and and either proof that the irs received the returns or proof of mailing a form 433-a collection information statement for individuals if petitioner wished for his accounts to be placed in currently not collectible status or if he sought an installment_agreement and a form_656 offer_in_compromise and a form 433-a if petitioner sought an offer-in-compromise petitioner did not file the delinquent tax returns or provide the requested information petitioner did not call the so for the scheduled supplemental cdp hearing on date the so sent petitioner a supplemental notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed levy action discussion a summary_judgment summary_judgment is designed to expedite litigation and to avoid unnecessary and expensive trials 61_tc_861 4petitioner’s delinquent and returns are not at issue in this case 5on date petitioner informed the so that he could not guarantee that he would be able to use the phone for the supplemental cdp hearing however in his response to respondent’s motion petitioner does not contend that he was prevented from participating in the hearing under rule b the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir the burden is on the moving party to demonstrate that no genuine issue as to any material fact remains and that he is entitled to judgment as a matter of law 116_tc_73 in deciding whether to grant summary_judgment we view the evidence in the light most favorable to the nonmoving party 100_tc_32 however the nonmoving party is required to go beyond the pleadings and by his own affidavits or by the ‘depositions answers to interrogatories and admissions on file ’ designate ‘specific facts showing that there is a genuine issue for trial ’ 477_us_317 see also 119_tc_157 115_tc_554 on the basis of the record we conclude that there is no genuine dispute of material fact and that a decision may be rendered as a matter of law b standard of review where the validity of a taxpayer’s underlying liability is properly at issue the court reviews any determination regarding the underlying liability de novo 114_tc_176 where the taxpayer’s underlying liability is not properly at issue we review the office of appeals’ determination for abuse_of_discretion only 131_tc_197 goza v commissioner t c pincite a determination is an abuse_of_discretion if it is arbitrary capricious or without sound basis in fact or law 125_tc_301 aff’d 469_f3d_27 1st cir a taxpayer may raise a cdp challenge to the existence or amount of his underlying tax_liability only if he did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 this court may consider such a challenge however only if the taxpayer properly raised it before the settlement officer 129_tc_107 and again in his petition to this court see rule b an issue is not properly raised at the office of appeals if the taxpayer fails to request consideration of the issue or fails to present any evidence after being given a reasonable opportunity to do so sec_301 f q a-f3 proced admin regs see 140_tc_173 citing giamelli v commissioner t c pincite petitioner was entitled to contest the frivolous_return penalties at his cdp hearing because he did not otherwise have an opportunity to dispute such tax_liability sec_6330 however in order to raise in this court his liability for the frivolous_return penalties petitioner was required to contest those penalties at the supplemental cdp hearing and challenge those penalties in his petition petitioner failed to participate in the supplemental cdp hearing and did not explicitly challenge those penalties in his petition he is therefore not entitled to contest those penalties in this court it is unclear whether petitioner was entitled to contest his underlying liability for at the cdp hearing however petitioner indicated to the so that he agreed with the assessment and he neither participated in his supplemental cdp hearing nor raised the issue of hi sec_2012 liability in his petition because petitioner failed to participate in the supplemental cdp hearing and did not explicitly challenge hi sec_2012 liability in his petition he is not entitled to contest hi sec_2012 liability in this court accordingly we will review the so’s determination for abuse_of_discretion only 6generally a taxpayer must actually receive a notice_of_deficiency for the preclusion under sec_6330 to apply see 114_tc_604 and the record is silent as to whether petitioner received a notice_of_deficiency for c analysis the determination of the irs office of appeals must take into consideration the verification that the requirements of applicable law and administrative procedure have been met issues raised by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 see also 117_tc_183 our review of the record establishes that the so properly considered all of these factors when making his determination petitioner does not directly address respondent’s determination to sustain the levy petitioner raises an incomprehensible argument about an alleged pennsylvania state court judgment and its preclusive effect he also raises tax- protester type arguments about his status under negotiable instruments law as a secured party creditor we will not painstakingly address petitioner’s tax- protester arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir finding no abuse_of_discretion in any respect we will grant summary_judgment for respondent and sustain the proposed collection action in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered
